Citation Nr: 1146753	
Decision Date: 12/22/11    Archive Date: 12/29/11

DOCKET NO.  09-44 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for allergic rhinitis.

2. Entitlement to service connection for a chronic skin disorder other than psoriasis.

3. Entitlement to service connection for sinusitis.

4. Entitlement to service connection for diverticulitis.

5. Entitlement to service connection for residuals of a parathyroid gland cyst.

6. Entitlement to service connection for symptoms of breathing problems, claimed as a lung disorder, to include as due to undiagnosed illness or other qualifying, chronic disability pursuant to 38 U.S.C. § 1117.

7. Entitlement to service connection for symptoms of urinary problems, incontinence and voiding, to include as due to undiagnosed illness or other qualifying, chronic disability pursuant to 38 U.S.C. § 1117.
8. Entitlement to an initial evaluation in excess of 40 percent for chronic fatigue syndrome and chronic pain syndrome.

9. Entitlement to an initial evaluation in excess of 30 percent for a depressive disorder.

10. Entitlement to an initial evaluation in excess of 10 percent for hypertension.

11. Entitlement to an initial compensable evaluation for cervical spine strain with degenerative disc disease (DDD).

12. Entitlement to an initial compensable evaluation for thoracic and lumbar spine strain with DDD.

13. Entitlement an initial compensable evaluation for bilateral hearing loss.

14. Entitlement to a total disability evaluation based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel

INTRODUCTION

The Veteran had active military service from November 1981 to April 1982 and from January 1985 to January 2007.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran testified before the undersigned Veterans Law Judge at a May 2011 hearing conducted via videoconference.  A transcript of the hearing is of record.

The issues of entitlement to service connection for: a lung disorder, skin disorder, sinusitis, diverticulitis, residuals of a parathyroid gland cyst and symptoms of urinary problems; entitlement to increased initial evaluations for: chronic fatigue syndrome and chronic pain syndrome, a depressive disorder, hypertension, cervical spine strain with DDD, thoracic and lumbar spine strain with DDD, bilateral hearing loss; and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. Hay fever (allergic rhinitis), including seasonal rhinorrhea and sneezing, was noted by examining physicians on September 1981 and September 1984 Reports of Medical History.

2. Allergic rhinitis existed at the time of the Veteran's entry into active service.

3. The competent and probative evidence of record demonstrates the Veteran's pre-existing allergic rhinitis underwent a permanent increase in severity during active service.

CONCLUSION OF LAW

Allergic rhinitis was aggravated by the Veteran's active military service.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 2002); 38 C.F.R. §§ 3.303 , 3.304, 3.306 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

Since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Law and Regulations

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, in pertinent part, that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  The Federal Circuit has also held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

Every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled in service, except for defects, diseases, or infirmities noted at the time of entrance, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto.  See 38 U.S.C.A. § 1111 (West 2002).  The term "noted" denotes only such conditions that are recorded in examination reports.  The existence of conditions prior to service reported by the Veteran as medical history does not constitute a notation of such conditions, but will be considered together with all other material evidence in determining the question of when a disease or disability began.  See 38 C.F.R. § 3.304(b)(1) (2011).  Determinations of whether a condition existed prior to service should be "based on thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to ... manifestations, clinical course, and character of the particular injury or disease or residuals thereof."  Id.

A preexisting disease will be presumed to have been aggravated by military service when there is an increase in disability during such service, unless there is a specific finding that the increase is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2011).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b) (2009); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

Also pertinent is the decision of the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) in Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), summarizing the effect of 38 U.S.C.A. § 1111 on claims for service-connected disability:

[I]f a preexisting disorder is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disorder, but the Veteran may bring a claim for service-connected aggravation of that disorder.  In that case section 1153 applies and the burden falls on the Veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of aggravation under section 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C. § 1153; see also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417.

Wagner, 370 F. 3d at 1096.

In other words, the Veteran has the responsibility to establish an increase in severity of a pre-existing disability.  See Jensen, 19 F.3d at 1417 (Fed. Cir. 1994).  Such increase must be shown through independent medical evidence.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  If there is no evidence of injury, complaints, or treatment of the preexisting disability in service, an increase in severity has not been shown.  However, should such increase be established, aggravation is presumed to be the result of service, unless rebutted by clear and unmistakable evidence.  38 U.S.C.A. § 1111 ; Wagner, 370 F.3d 1089; see also VAOPGCPREC 3-03.



Analysis

Service treatment records indicate the Veteran suffered mild allergic rhinitis upon service entrance for both periods of active service.  In this regard, a September 1981 Report of Medical History indicates the Veteran noted a history of hay fever, and the examining physician noted symptoms of rhinorrhea and sneezing in the spring.  A September 1984 Report of Medical History also indicates the Veteran noted a personal history of hay fever, with the examining physician noting the Veteran suffered from mild hay fever.

In light of the evidence described above, the Board finds that the Veteran suffered from allergic rhinitis upon entry to active service.  While the condition was not noted on the September 1984 Report of Medical Examination, it was noted by a medical professional on both the September 1981 and September1984 Reports of Medical History.  As such, the presumption of soundness does not apply with respect to allergic rhinitis.  See 38 C.F.R. § 3.304(b).  The Board must next turn its consideration to whether the Veteran's pre-existing allergic rhinitis was aggravated by his military service.  As noted above, the presumption of aggravation applies where there is an increase in disability during active service and can be rebutted only by a showing by clear and unmistakable evidence that such increase was due to the natural progress of the disorder.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a); see also Wagner, supra.

The Board notes that, while there are no available records showing the Veteran sought treatment for allergic rhinitis in service, there is evidence to indicate this condition increased in severity during active service.  In this regard, the Board again notes both the September 1981 and September 1984 Reports of Medical History indicate the Veteran was not receiving treatment or taking medication at the time of service entry to treat allergic rhinitis.  However, a December 1999 addendum to the September 1981 Report of Medical History indicates the Veteran suffers from seasonal allergic rhinitis, controlled by deconamine, with good results.  In addition, a January 2002 service treatment record indicates the Veteran suffers from seasonal allergic rhinitis and takes multiple medications continuously to treat the condition.  These treatment records indicate the Veteran's condition had increased in severity during active service to the point of requiring medication for treatment.  Furthermore, the report of a January 2008 VA examination indicates the Veteran currently suffers from perennial rhinitis and uses medication for chronic nasal congestion.  As such, the Board finds any such increase in severity is permanent in nature.  Therefore, the presumption of aggravation applies with respect to allergic rhinitis.  See 38 U.S.C.A. § 1153; see also Wagner, supra.  As the presumption of aggravation applies, it must be shown by clear and unmistakable evidence that such aggravation was due to the natural progress of the Veteran's allergic rhinitis.  Id.  

In the instant case, the Board finds there is no clear and unmistakable evidence to indicate the aggravation of the Veteran's allergic rhinitis was due to the natural progress of the condition.  In this regard, there is no competent opinion of record to support such a finding.  As such, the Board finds that the presumption of aggravation of a pre-existing disability applies.  Therefore, service connection for aggravation of allergic rhinitis is warranted.  See 38 U.S.C.A. § 1153.


ORDER

Service connection for aggravation of allergic rhinitis is granted.


REMAND

The Veteran asserts entitlement to service connection for a lung disorder, skin disorder, sinusitis, diverticulitis, residuals of a parathyroid gland cyst and symptoms of urinary problems.  He also claims entitlement to increased initial evaluations are warranted for chronic fatigue syndrome and chronic pain syndrome, a depressive disorder, hypertension, cervical spine strain with DDD, thoracic and lumbar spine strain with DDD and bilateral hearing loss.  Finally, he asserts TDIU is warranted.

With respect to the Veteran's claims for increased initial evaluations, the Board observes he was last provided VA examinations in January 2008.  However, at the May 2011 Board hearing, the Veteran asserted that his conditions have increased in severity since the most recent VA examinations.  Therefore, a new VA examination is warranted.  See VAOPGCPREC 11-95 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination).

Further, the Veteran contends that he is entitled to service connection for a sinus disorder (claimed as sinusitis), a lung disorder and urinary problems, to include as due to a qualifying chronic disability (or undiagnosed illness) under 38 C.F.R. § 3.317 (2011).

Relevant laws and regulations provide that compensation may be paid to a Persian Gulf Veteran who exhibits objective indications of chronic disability due to undiagnosed illnesses or combination of undiagnosed illnesses that became manifest either during active duty in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more before December 31, 2011 following such service.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317; 71 Fed. Reg. 242, 75669-75672 (Dec. 18, 2006).  Service connection may be granted when the evidence establishes: (1) that he or she is a Persian Gulf Veteran; (2) who exhibits objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which became manifest either during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011; and (4) that such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.

A "qualifying chronic disability" for purposes of 38 U.S.C.A. § 1117 includes an undiagnosed illness, which is defined as objective indications of a chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms, to include, but not limited to, fatigue, signs or symptoms involving skin, headaches, muscle pain, joint pain, neurologic signs or symptoms, neuropsychologic signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317.  The undiagnosed illness must not be attributed to any known clinical diagnosis by history, physical examination, or laboratory tests.  38 C.F.R. § 3.317(a)(1)(i).  A chronic disability for purposes of 38 U.S.C.A. § 1117 is one that has existed for 6 months or more, including disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period.  38 C.F.R. § 3.317(a)(3).

In the present case, the Veteran claims he suffers from symptoms of a lung and sinus disorder, as well as urinary problems, including incontinence and voiding issues.  Initially, the Board finds a VA examination is warranted to determine whether this asserted symptomatology is due to a diagnosed condition that is etiologically related to the Veteran's active service.  Alternately, a VA examination is necessary to determine, if such symptomatology is not due to a diagnosed illness, whether they have manifest to a degree of 10 percent or more.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317; 71 Fed. Reg. 242, 75669-75672 (Dec. 18, 2006).  

In addition, the Board notes the Veteran contends that he is unable to secure or maintain gainful employment due to his service-connected disabilities.  The Veteran is currently service-connected for obstructive sleep apnea, chronic fatigue syndrome and chronic pain syndrome, irritable bowel syndrome, depressive disorder, tinnitus, hypertension cervical, thoracic and lumbar strain with degenerative disc disease, bilateral hearing loss, hemorrhoids, psoriasis and chronic headaches.  The combined rating for those disabilities is 90 percent.  Further, as discussed above, the Veteran has claimed service connection for a number of other disabilities and increased initial evaluations for others.  Further, the Board has awarded service connection for allergic rhinitis.  Entitlement to service connection and proper evaluations of these disabilities are still to be determined.  Finally, in reviewing the record, the Board notes there is no competent medical opinion addressing the Veteran's TDIU claim in relation to all of the Veteran's service-connected disabilities.  

VA may not reject a TDIU claim without producing evidence, as distinguished from mere conjecture, that the Veteran can perform work that would produce sufficient income to be other than marginal.  VA has a duty to obtain an examination and an opinion on what effect the service-connected disability has on the Veteran's ability to work.  See Friscia v. Brown, 7 Vet. App. 294 (1995)..

As a final note, the Board observes the Veteran testified that he has been denied Social Security Administration (SSA) disability benefits, and has appealed this denial.  See May 2011 Board hearing transcript.  However, the SSA decision and supporting documents are not part of the record.  In order to ensure that the appellant's claim is adjudicated on the basis of a complete evidentiary record, the SSA award letter and related evidence should therefore be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); see also 38 C.F.R. § 3.159(c)(2)..

Accordingly, the case is REMANDED for the following action:

1. Any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim, should be requested and obtained.  All efforts to obtain such records must be documented and associated with the claims file.  VA must attempt to obtain records from a Federal department agency until it is reasonably certain that the records do not exist or that any further efforts to obtain the records would be futile.  38 U.S.C.A. § 5103A(b) ; 38 C.F.R. § 3.159(e)(1).

2. If, and only if, SSA disability records indicate a current diagnosis related to residuals of a parathyroid gland cyst or diverticulitis, schedule the Veteran for a VA examination to determine the nature and etiology of any such disorder.  The claims file, including this remand, must be made available to the examiner for review.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  After reviewing the record and examining the Veteran, the examiner should address whether it is at least as likely as not (i.e., probability of 50 percent) that such disorder is etiologically related to the Veteran's active military service.  

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resorting to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3. Schedule the Veteran for a VA examination to determine the nature and etiology of current skin disorder, other than psoriasis.  The claims file, including this remand, must be made available to the examiner for review.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  After reviewing the record and examining the Veteran, the examiner should provide a current diagnosis and address whether any such condition is at least as likely as not (i.e., probability of 50 percent) etiologically related to the Veteran's active military service?  

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resorting to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4. Schedule the Veteran for a VA examination for the purpose of ascertaining the nature and etiology of any chronic lung, sinus (other than allergic rhinitis) or urinary symptomatology.  The claims file, including this remand, must be made available to the examiner for review.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  The examiner should identify and describe in detail any objective evidence of the Veteran's claimed lung, sinus and urinary symptomatology.  The examiner should then render an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent) any objectively demonstrated symptoms of each claimed condition are attributable to a known clinical diagnosis(es).  If the examiner finds that the Veteran's symptoms are attributable to a known clinical diagnosis, he/she should identify the diagnosis(es) and provide an opinion as to whether such disorder is at least as likely as not etiologically related to the Veteran's active military service.  

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resorting to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

5. Schedule the Veteran for a VA examination to determine the current severity of his service-connected chronic fatigue syndrome with chronic pain syndrome.  The claims file, including this remand, must be made available to the examiner for review.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  All pertinent symptomatology and findings should be reported in detail.  Specifically, the examiner should note whether the Veteran is required to restrict his routine daily activities in relation to his pre-illness level due to debilitating fatigue or cognitive impairments and, if so, to what percentage; or whether he experiences any periods of incapacitation, defined as bed rest and treatment by a physician.  

6. Schedule the Veteran for a VA psychiatric examination to determine the current severity of his service-connected depressive disorder.  The claims file, including this remand, must be made available to the examiner for review.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  The examination report should include a full psychiatric diagnostic assessment in accordance with the American Psychiatric Association 's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) (DSM-IV).  The examiner should identify the nature, frequency, and severity of all current manifestations of this condition.  The examination report should include a Global Assessment of Functioning (GAF) score on Axis V and an explanation of the significance of the current levels of psychological, social, and occupational functioning which support the score.

7. Schedule the Veteran for a VA examination to determine the current severity of his service-connected cervical and lumbosacral strain with DDD.  The claims file, including this remand, must be made available to the examiner for review.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  Following a review of the record and an examination of the Veteran, the examiner should provide a response to all of the following:  

a. The examiner should provide specific findings as to the range of motion of the cervical and thoracolumbar spine.  Any pain during range of motion testing should be noted, and the examiner should accurately measure and report where any recorded pain begins and ends as well as the functional effect of such pain on the Veteran's range of motion.  The examiner should also note whether there is any objective evidence of weakness, excess fatigability, and/or incoordination associated with the Veteran's cervical and lumbar spine disabilities.  The examiner should also state whether there is any abnormality of the spine, including evidence of arthritis or ankylosis.  

b. After considering the Veteran's documented medical history, the examiner should identify all impairments associated with the Veteran's DDD of the cervical and  lumbar spine, including any associated neurological impairment or bladder, bowel, or sexual dysfunction.  With regard to any neurological disability resulting from the service-connected back disability, the specific nerve(s) affected should be specified, together with the degree of paralysis caused by service-connected disability.  


c. The examiner should document the number of weeks, if any, during the past 12 months, that the Veteran has had "incapacitating episodes," defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  

8. Schedule the Veteran for a VA examination to ascertain the severity of his service-connected hypertension.  The claims file, including this remand, must be made available to the examiner for review.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  All pertinent symptomatology and findings should be reported in detail.  The examiner is requested to provide the Veteran's blood pressure readings, as well as whether his hypertension requires the use of medication for control.  Additionally, any other symptomatology resulting from his hypertension should be noted.

9. Schedule the Veteran for a VA examination to assess the current severity of his service-connected bilateral hearing loss.  The claims file, including this remand, must be made available to the examiner for review.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  All pertinent symptomatology and findings should be reported in detail.  The examiner should specifically comment on the impact of the Veteran's hearing loss on his social and industrial activities including his employability. 

10. The Veteran's claims file is to be reviewed by a VA examiner and an opinion is to be offered as to whether it is at least as likely as not that the Veteran is unable to follow substantially gainful employment due solely to his service-connected disabilities.  If it is determined that a physical examination of the Veteran is necessary in order to render this opinion, one is to be arranged.

11. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action 

must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


